Order, so far as appealed from, unanimously reversed, with twenty dollars costs and disbursements to the appellant payable out of the fund, and the provision in paragraph numbered 5 requiring Henry B. Johnson, as individual successor trustee, to file a bond in the sum of fifty thousand dollars and the provision in paragraph numbered 8 “ and of a certified copy of the bond hereinabove in paragraph ‘ 5 ’ directed to be filed ” stricken from said order. No opinion. Present — Martin, P. J., O’Malley, Townley, Dore and Callahan, JJ.